DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/20/2022 has been entered.
 
Response to Amendment
The amendment filed 09/20/2022 has been entered. Claims 1-20 remain pending in the
application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the width direction of the ultrasonic oscillator array" in line 5.  There is insufficient antecedent basis for this limitation in the claim. Examiner suggests amending line 5 to recite “a width direction of the ultrasonic oscillator array”. Further, line 13 and line 16 both recite “a width of the backing material layer”. This claim is indefinite as it is unclear whether these are two are describing separate widths along the backing material layer, or the same width.  For examination purposes, this line 16 will be interpreted as a “the width of the backing material layer”.  
The term “near an end surface” in claim 1, line 5, is a relative term which renders the claim indefinite. The term “near” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. This limitation is indefinite as it is unclear how close the electrode part needs to be to the end surface to be considered "near" it, 
Claims 2-20 are rejected due to dependency on claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 9, 10, and 17 are  rejected under 35 U.S.C. 103 as being unpatentable over Hyuga (US 20090062656 A1, of record) in view of Tanaka (US 6461304 B1) and Miyoshi (US 20060103265 A1, of record).

Regarding claim 1, Hyuga teaches: 
An ultrasonic oscillator unit comprising (ultrasonic probe [0020]):
an ultrasonic oscillator array (120) in which a plurality of ultrasonic oscillators (2) are arranged outward in a semicylindrical shape (In FIGS. 13A and 13B, the convex-type multirow array is shown as the vibrator array 120, however, a radial-type ultrasonic transducer part in which plural ultrasonic transducers are arranged on a cylindrical surface, or an ultrasonic transducer part in which plural ultrasonic transducers are arranged on a spherical surface may be used [0097]; semicylindrical shape is shown in figs. 13A and 13B with ultrasonic oscillators/piezoelectric vibrators 120);
an electrode part having a plurality of electrodes (2a), the electrode part being provided near an end surface in the width direction of the ultrasonic oscillator array, the end surface being perpendicular to an arrangement surface of the plurality of ultrasonic oscillators and electrically connected to the plurality of ultrasonic oscillators, respectively (As shown in FIG. 2, each piezoelectric vibrator 2 includes an individual electrode 2a formed on the backing material 1…and the individual electrodes 2a of the piezoelectric vibrators 2 are connected to the electric wires 8 via printed wiring, [0042]). 
a backing material layer (1) that is disposed on a back surface of the ultrasonic oscillator array serving as an inside with respect to the arrangement surface of the plurality of ultrasonic oscillators (As shown in FIGS. 1 and 2, the ultrasonic probe has a backing material 1, one or plural ultrasonic transducers (piezoelectric vibrators) 2 provided on the backing material 1 [0041]); and
Hyuga does not teach, a cable wiring part in which a plurality of cables are respectively disposed on a plurality of wiring lines electrically connected to the plurality of electrodes of the electrode part, wherein a width of the backing material layer viewed from the arrangement surface of the plurality of ultrasonic oscillators becomes smaller toward a side opposite to the arrangement surface of the plurality of ultrasonic oscillators, and wherein the cable wiring part is provided along a side surface in the width of the backing material layer.
Tanaka is considered analogous to the instant application an ultrasonic system is disclosed (abstract). Tanaka first also teaches:
an electrode part having a plurality of electrodes, the electrode part being provided near an end surface (electrodes are attached to surface of 527S, which is within the main body of the ultrasound apparatus, hence it is near an end surface of the ultrasonic probe)  in the width direction of the ultrasonic oscillator array (As shown in FIG. 13, an ultrasound transducer 527 has a multi-layers consisting…A predetermined number of electrodes connected to the piezoelectric element 527P, which is cut into rectangular transducer chips 527a, is provided on both the flexible substrates 527S; Col 13 lines 43-53), the end surface being perpendicular to an arrangement surface of the plurality of ultrasonic oscillators and electrically connected to the plurality of ultrasonic oscillators, respectively (A predetermined number of electrodes connected to the piezoelectric element 527P, Col. 13 lines 50-51; Fig. 13 shows piezoelectric electric element 527P/ultrasonic oscillators surface perpendicular to the flexible substrate 527S/end surface); 
Tanaka further teaches:
a cable wiring part in which a plurality of cables are respectively disposed on a plurality of wiring lines electrically connected to the plurality of electrodes of the electrode part (A predetermined number of electrodes connected to the piezoelectric element 527P, which is cut into rectangular transducer chips 527a, is provided on both the flexible substrates 527S. Each coaxial wire 522b forming a signal cable 522 is connected to each of these electrodes. Therefore, the respective predetermined numbers of coaxial wires 522b connected to both the flexible substrates 527S are independently bundled into flexible tubes 522a; Col. 13 lines 50-56),
and wherein the cable wiring part is provided along a side surface in the width of the backing material layer (A predetermined number of electrodes connected to the piezoelectric element 527P, which is cut into rectangular transducer chips 527a, is provided on both the flexible substrates 527S. Each coaxial wire 522b forming a signal cable 522 is connected to each of these electrodes. Therefore, the respective predetermined numbers of coaxial wires 522b connected to both the flexible substrates 527S are independently bundled into flexible tubes 522a; Col. 13 lines 50-56; fig. 13 shows the cable wiring part/bundles 522a and electrode connections 522b along the side surface along with width of the backing material layer/backing member 527B)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Hyuga to include: an electrode part having a plurality of electrodes, the electrode part being provided near an end surface in the width direction of the ultrasonic oscillator array, the end surface being perpendicular to an arrangement surface of the plurality of ultrasonic oscillators and electrically connected to the plurality of ultrasonic oscillators, respectively; a cable wiring part in which a plurality of cables are respectively disposed on a plurality of wiring lines electrically connected to the plurality of electrodes of the electrode part, and wherein the cable wiring part is provided along a side surface in the width of the backing material layer, as taught by Tanaka, in order achieve having a reduced diameter, resulting in an improved operability in inserting into a body cavity, as suggested by Tanaka (Col. 8, lines 60-63). 
The combined invention of Hyuga and Tanaka still does not teach a width of the backing material layer viewed from the arrangement surface of the plurality of ultrasonic oscillators becomes smaller toward a side opposite to the arrangement surface of the plurality of ultrasonic oscillators.  
Miyoshi is considered to be in applicant’s field of endeavor as “Ultrasonic Transducer Array And Method Of Manufacturing The Same” is disclosed (title). Miyoshi teaches:
a width of the backing material layer viewed from the arrangement surface of the plurality of ultrasonic oscillators becomes smaller toward a side opposite to the arrangement surface of the plurality of ultrasonic oscillators  (An ultrasonic transducer array 700 shown in FIG. 18A is an array of a convex type including a backing material 701 having an element arrangement surface 701a, which is curved, and plural elements 710 arranged on the element arrangement surface 701a of the backing material 701 [0117]; fig. 18A shows the backing material layer 701 becoming smaller in size opposite to the ultrasonic oscillators/piezoelectric material 703 ). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Hyuga and Tanaka to modify the backing material such that the width of the backing material layer viewed from the arrangement surface of the plurality of ultrasonic oscillators becomes smaller toward a side opposite to the arrangement surface of the plurality of ultrasonic oscillators , as taught by Miyoshi, in order to achieve having plural elements arranged on a curved surface having a desired curvature easily with high yield, as suggested by Miyoshi ([0120]). 

Regarding claim 2, the combined invention of Hyuga, Tanaka, and Miyoshi does not teach an ultrasonic oscillator unit, wherein the backing material layer becomes thinner toward the side opposite to the arrangement surface of the plurality of oscillators in a region outside a side surface, in a width direction, of an acoustic matching layer installed on an upper surface of the ultrasonic oscillator array.
Miyoshi, however, teaches an ultrasonic oscillator unit wherein the backing material layer becomes thinner toward the side opposite to the arrangement surface of the plurality of oscillators in a region outside a side surface, in a width direction,  (An ultrasonic transducer array 700 shown in FIG. 18A is an array of a convex type including a backing material 701 having an element arrangement surface 701a, which is curved [0117]) of an acoustic matching layer installed on an upper surface of the ultrasonic oscillator array (acoustic matching layer 705 in FIG. 18A; [0117]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Hyuga, Tanaka, and Miyoshi by modifying the backing layer such that wherein the backing material layer becomes thinner toward the side opposite to the arrangement surface of the plurality of oscillators in a region outside a side surface, in a width direction, of an acoustic matching layer installed on an upper surface of the ultrasonic oscillator array, as taught by Miyoshi, in order to achieve having plural elements arranged on a curved surface having a desired curvature easily with high yield, as suggested by Miyoshi ([0120]). 
 
Regarding claims 9,  the combined invention of Hyuga, Tanaka, and Miyoshi as modified above, teaches the claimed invention as discussed above. Hyuga further teaches a thickness from a surface abutting against the ultrasonic oscillator array exceeds 3 mm and is inside a side surface of an acoustic matching layer in the width direction thereof (The entire size of the backing material 1 is … 10 mm in thickness (in the Z-axis direction) [0051]; as the ultrasonic imaging probe consists of several layers, it is implicit that the thickness of the backing layer is in a region inside the side surface of the acoustic matching layer in the width direction thereof;  fig. 2 shows backing material 1 within the acoustic lens 5 and the acoustic matching layers 4a and 4b and insulating resin; Insulating resin [0043]).  Hyuga, however, does not teach the backing material layer becomes thinner toward the side opposite to the arrangement surface of the plurality of ultrasonic oscillators in a second region.  Miyoshi, however, teaches wherein the backing material layer becomes thinner toward the side opposite to the arrangement surface of the plurality of ultrasonic oscillators in a second region (backing material width 701A in FIG. 18A implicitly becomes thinner as the ultrasonic transducer array is an array of a convex type; [0117]; the backing material has several regions with decreasing widths as the backing material becomes thinner). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Hyuga, Tanaka, and Miyoshi by modifying the backing layer such that the backing material layer becomes thinner toward the side opposite to the arrangement surface of the plurality of ultrasonic oscillators in a second region, as taught by Miyoshi, in order to achieve having plural elements arranged on a curved surface having a desired curvature easily with high yield, as suggested by Miyoshi ([0120]). 

Regarding claims 10,  the combined invention of Hyuga, Tanaka, and Miyoshi as modified above, teaches the claimed invention as discussed above. Hyuga further teaches a thickness from a surface abutting against the ultrasonic oscillator array exceeds 3 mm and is inside a side surface of the acoustic matching layer in the width direction thereof (The entire size of the backing material 1 is … 10 mm in thickness (in the Z-axis direction) [0051]; as the ultrasonic imaging probe consists of several layers, it is implicit that the thickness of the backing layer is in a region inside the side surface of the acoustic matching layer in the width direction thereof;  fig. 2 shows backing material 1 within the acoustic lens 5 and the acoustic matching layers 4a and 4b and insulating resin; Insulating resin [0043]).  Hyuga, however, does not teach the backing material layer becomes thinner toward the side opposite to the arrangement surface of the plurality of ultrasonic oscillators in a second region.  Miyoshi, however, teaches wherein the backing material layer becomes thinner toward the side opposite to the arrangement surface of the plurality of ultrasonic oscillators in a second region (backing material width 701A in FIG. 18A implicitly becomes thinner as the ultrasonic transducer array is an array of a convex type; [0117]; the backing material has several regions with decreasing widths as the backing material becomes thinner). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Hyuga, Tanaka, and Miyoshi by modifying the backing layer such that the backing material layer becomes thinner toward the side opposite to the arrangement surface of the plurality of ultrasonic oscillators in a second region, as taught by Miyoshi, in order to achieve having plural elements arranged on a curved surface having a desired curvature easily with high yield, as suggested by Miyoshi ([0120]). 

Regarding claim 17, the combined invention of Hyuga, Tanaka, and Miyoshi does not teach an ultrasonic oscillator unit wherein the width of the backing material layer becomes thinner in an inclined fashion toward the side opposite to the arrangement surface of the plurality of ultrasonic oscillators. 
Miyoshi, however, further teaches an ultrasonic oscillator unit wherein the width of the backing material layer becomes thinner in an inclined fashion toward the side opposite to the arrangement surface of the plurality of ultrasonic oscillators (backing material width 701A in FIG. 18A becomes  thinner as the ultrasonic transducer array is an array of a convex type; [0117]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Hyuga, Tanaka, and Miyoshi by modifying the backing layer such that the backing material layer becomes thinner toward the side opposite to the arrangement surface of the plurality of oscillators in a region outside a side surface, in a width direction, of an acoustic matching layer installed on an upper surface of the ultrasonic oscillator array, as taught by Miyoshi, in order to achieve having plural elements arranged on a curved surface having a desired curvature easily with high yield, as suggested by Miyoshi ([0120]). 

Claims 3, 4, 11-12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hyuga, Tanaka, and Miyoshi as applied to claims 1 and 2 above, and further in view of Jung et al. (US 9538986 B2, of record, hereinafter Jung) .

Regarding claims 3 and 4, the combined invention of Hyuga, Tanaka, and Miyoshi does not teach an ultrasonic oscillator unit  further comprising: a flexible printed wiring board pasted to a side surface side of the ultrasonic oscillator array and electrically connected to the plurality of electrodes of the electrode part, wherein the cable wiring part has a plurality of cables respectively disposed on a plurality of wiring lines electrically connected to the plurality of electrodes of the electrode part via the flexible printed wiring board. Jung discloses “Probe For Ultrasonic Diagnostic Apparatus And Method Of Manufacturing The Same” (title). Jung teaches an ultrasonic oscillator unit, further comprising: 
a flexible printed wiring board pasted to a side surface side of the ultrasonic oscillator array ( The first connector 120 may include a flexible printed circuit board (FPCB) col 5 lines 19-21; FIG. 12 shows a first connector 120 pasted to a side surface which contains a circuit board; Col 5 lines 19-21)  and electrically connected to the plurality of electrodes of the electrode part (The PCB is provided with wiring electrodes, Col 1 lines 60-61),
wherein the cable wiring part has a plurality of cables respectively disposed on a plurality of wiring lines electrically connected to the plurality of electrodes of the electrode part via the flexible printed wiring board (The PCB is provided with wiring electrodes, Col 1 lines 60-61; The first connector 120 may include a flexible printed circuit board (FPCB), a printed circuit board (PCB) or any configuration capable of supplying signals or electricity, col 5 lines 19-21; this configuration would implicitly allow for a plurality of cables disposed on a plurality of wiring lines electrically connected to the plurality of electrodes of the electrode part).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified , the combined invention of Hyuga, Tanaka, and Miyoshi to include a flexible printed wiring board pasted to a side surface side of the ultrasonic oscillator array and electrically connected to the plurality of electrodes of the electrode part, wherein the cable wiring part has a plurality of cables respectively disposed on a plurality of wiring lines electrically connected to the plurality of electrodes of the electrode part via the flexible printed wiring board, as taught by Jung, in order to  preventing deterioration in performance caused by defective connection between a piezoelectric layer and a PCB, as suggest by Jung (col 2 lines 13-17). 

Regarding claim 11,  the combined invention of Hyuga, Tanaka, Miyoshi, and Jung as modified above, teaches the claimed invention as discussed above. Hyuga further teaches the ultrasonic oscillator unit, where a thickness from a surface abutting against the ultrasonic oscillator array exceeds 3 mm and is inside a side surface of the acoustic matching layer in the width direction thereof (The entire size of the backing material 1 is … 10 mm in thickness (in the Z-axis direction) [0051]; as the ultrasonic imaging probe consists of several layers, it is implicit that the thickness of the backing layer is in a region inside the side surface of the acoustic matching layer in the width direction thereof;  fig. 2 shows backing material 1 within the acoustic lens 5 and the acoustic matching layers 4a and 4b and insulating resin; Insulating resin [0043]). 
The combined invention of Hyuga, Tanaka, Miyoshi, and Jung, does not teach wherein the backing material layer becomes thinner toward the side opposite to the arrangement surface of the plurality of ultrasonic oscillators in a second region. 
Miyoshi, however, teaches the backing material layer becomes thinner toward the side opposite to the arrangement surface of the plurality of ultrasonic oscillators in a second region(backing material width 701A in FIG. 18A implicitly becomes  thinner as the ultrasonic transducer array is an array of a convex type [0117]; the backing material implicitly has several regions, the front and the back of the convex surface of the transducer array implicitly form two regions that become thinner towards the side opposite to the ultrasonic oscillators). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Hyuga, Tanaka, and Miyoshi by modifying the backing layer such that the backing material the backing material layer becomes thinner toward the side opposite to the arrangement surface of the plurality of ultrasonic oscillators in a second region, as taught by Miyoshi, in order to achieve having plural elements arranged on a curved surface having a desired curvature easily with high yield, as suggested by Miyoshi ([0120]). 

Regarding claims 12,  the combined invention of Hyuga, Tanaka, Miyoshi, and Jung as modified above, teaches the claimed invention as discussed above. Hyuga further teaches a thickness from a surface abutting against the ultrasonic oscillator array exceeds 3 mm and is inside the side surface of the acoustic matching layer in the width direction thereof (The entire size of the backing material 1 is … 10 mm in thickness (in the Z-axis direction) [0051]; as the ultrasonic imaging probe consists of several layers, it is implicit that the thickness of the backing layer is in a region inside the side surface of the acoustic matching layer in the width direction thereof;  fig. 2 shows backing material 1 within the acoustic lens 5 and the acoustic matching layers 4a and 4b and insulating resin; Insulating resin [0043]). 
The combined invention of Hyuga, Tanaka, Miyoshi, and Jung, does not teach wherein the backing material layer becomes thinner toward the side opposite to the arrangement surface of the plurality of ultrasonic oscillators in a second region. 
Miyoshi, however, teaches the backing material layer becomes thinner toward the side opposite to the arrangement surface of the plurality of ultrasonic oscillators in a second region(backing material width 701A in FIG. 18A implicitly becomes  thinner as the ultrasonic transducer array is an array of a convex type [0117]; the backing material implicitly has several regions, the front and the back of the convex surface of the transducer array implicitly form two regions that become thinner towards the side opposite to the ultrasonic oscillators). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Hyuga, Tanaka, and Miyoshi by modifying the backing layer such that the backing material the backing material layer becomes thinner toward the side opposite to the arrangement surface of the plurality of ultrasonic oscillators in a second region, as taught by Miyoshi, in order to achieve having plural elements arranged on a curved surface having a desired curvature easily with high yield, as suggested by Miyoshi ([0120]). 

Regarding claim 16, the combined invention of Hyuga, Tanaka, and Miyoshi does not teach the ultrasonic oscillator unit wherein the width of the backing material layer becomes thinner in a stepwise fashion toward the side opposite to the arrangement surface of the plurality of ultrasonic oscillators. Jung teaches an ultrasonic oscillator unit wherein the width of the backing material layer becomes thinner in a stepwise fashion toward the side opposite to the arrangement surface of the plurality of ultrasonic oscillators (backing members 312, 314 are formed to have steps at both sides of the backing member 313 interposed between the backing members 312, 314, Col 11 lines 20-23; backing material implicitly becomes thinner at lower step). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified ,the combined invention of Hyuga, Tanaka, and Miyoshi to include a width of the backing material layer becomes thinner in a stepwise fashion toward the side opposite to the arrangement surface of the plurality of ultrasonic oscillators, as taught by Jung, in order to achieve formation of a mounting groove on a backing layer as suggested by Jung (Col. 11 lines 15-23).

Claims 5- 6 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over the combined invention of Hyuga, Tanaka, and Miyoshi  as applied to claims 1 and 2 above, and further in view of Griffith et al (US 5115814 A, of record, hereinafter Griffith).

Regarding claim 5, the combined invention of Hyuga, Tanaka, and Miyoshi does not teach the ultrasonic oscillator unit, wherein the backing material layer becomes thinner toward the side opposite to the arrangement surface of the plurality of ultrasonic oscillators in a first region where a thickness from a surface abutting against the ultrasonic oscillator array is equal to or less than 3 mm and is outside a side surface of an acoustic matching layer in the width direction thereof.
Miyoshi, however,  teaches an oscillator unit wherein the backing material layer becomes thinner toward the side opposite to the arrangement surface of the plurality of ultrasonic oscillators in a first region (backing material width 701A in FIG. 18A implicitly becomes thinner as the ultrasonic transducer array is an array of a convex type; [0117]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Hyuga, Tanaka, and Miyoshi by modifying the backing layer such that the backing material layer becomes thinner toward the side opposite to the arrangement surface of the plurality of ultrasonic oscillators in a first region, as taught by Miyoshi, in order to achieve having plural elements arranged on a curved surface having a desired curvature easily with high yield, as suggested by Miyoshi ([0120]). 
The combined invention of Hyuga, Tanaka, and Miyoshi still does not teach the backing material layer having a region where a thickness from a surface abutting against the ultrasonic oscillator array is equal to or less than 3 mm and is outside a side surface of an acoustic matching layer in the width direction thereof. Griffith is considered to be analogous to the instant application as an ultrasonic imaging probe is disclosed (title). 
Griffith, however, teaches the backing material layer having a region where a thickness from a side surface abutting against the ultrasonic oscillator array is equal to or less than 3 mm (transducer 44 also includes a backing layer 54 approximately 0.030 inch (0.762 mm) thick Col 8 lines 10-11)  and is outside the side surface of an acoustic matching layer in the width direction thereof (backing layers 52, 54 col 8 lines 14; as the ultrasonic imaging probe consists of several layers, it is implicit that the thickness of the backing layer is in a region outside a side surface of the acoustic matching layer in the width direction thereof).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Hyuga, Tanaka, and Miyoshi, by modifying backing material layer having a first region where a thickness from a surface abutting against the ultrasonic oscillator array is equal to or less than 3 mm and is outside a side surface of an acoustic matching layer in the width direction thereof, as taught by Griffith, in order to maximize the ultrasonic energy emitted by transducer towards the acoustic reflector, as suggested by Griffith (Col 8 lines 19-21). 

Regarding claim 6, the combined invention of Hyuga, Tanaka, and Miyoshi does not teach the ultrasonic oscillator unit, wherein the backing material layer becomes thinner toward the side opposite to the arrangement surface of the plurality of ultrasonic oscillators in a first region where a thickness from a surface abutting against the ultrasonic oscillator array is equal to or less than 3 mm and is outside a side surface of the acoustic matching layer in the width direction thereof.
Miyoshi, however,  teaches an oscillator unit wherein the backing material layer becomes thinner toward the side opposite to the arrangement surface of the plurality of ultrasonic oscillators in a first region (backing material width 701A in FIG. 18A implicitly becomes thinner as the ultrasonic transducer array is an array of a convex type [0117]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Hyuga, Tanaka, and Miyoshi by modifying the backing layer such that the backing material layer becomes thinner toward the side opposite to the arrangement surface of the plurality of ultrasonic oscillators in a first region, as taught by Miyoshi, in order to achieve having plural elements arranged on a curved surface having a desired curvature easily with high yield, as suggested by Miyoshi ([0120]). 
The combined invention of Hyuga, Tanaka, and Miyoshi still does not teach the backing material layer having a region where a thickness from a surface abutting against the ultrasonic oscillator array is equal to or less than 3 mm and is outside a side surface of the acoustic matching layer in the width direction thereof. Griffith is considered to be analogous to the instant application as an ultrasonic imaging probe is disclosed (title). 
Griffith, however, teaches the backing material layer having a region where a thickness from a side surface abutting against the ultrasonic oscillator array is equal to or less than 3 mm (transducer 44 also includes a backing layer 54 approximately 0.030 inch (0.762 mm) thick Col 8 lines 10-11)  and is outside the side surface of the acoustic matching layer in the width direction thereof (backing layers 52, 54 col 8 lines 14; as the ultrasonic imaging probe consists of several layers, it is implicit that the thickness of the backing layer is in a region outside a side surface of the acoustic matching layer in the width direction thereof).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Hyuga, Tanaka, and Miyoshi, by modifying backing material layer having a first region where a thickness from a surface abutting against the ultrasonic oscillator array is equal to or less than 3 mm and is outside a side surface of the acoustic matching layer in the width direction thereof, as taught by Griffith, in order to maximize the ultrasonic energy emitted by transducer towards the acoustic reflector, as suggested by Griffith (Col 8 lines 19-21). 

Regarding claim 13,  the combined invention of Hyuga, Tanaka, and Miyoshi, and Griffith as modified above, teaches the claimed invention as discussed above. Hyuga further teaches a thickness from a surface abutting against the ultrasonic oscillator array exceeds 3 mm and is inside the side surface of the acoustic matching layer in the width direction thereof (The entire size of the backing material 1 is … 10 mm in thickness (in the Z-axis direction) [0051]; as the ultrasonic imaging probe consists of several layers, it is implicit that the thickness of the backing layer is in a region inside the side surface of the acoustic matching layer in the width direction thereof;  fig. 2 shows backing material 1 within the acoustic lens 5 and the acoustic matching layers 4a and 4b and insulating resin; Insulating resin [0043]).
The combined invention of Hyuga, Tanaka, and Miyoshi, and Griffith does not teach the backing material layer becomes thinner toward the side opposite to the arrangement surface of the plurality of ultrasonic oscillators in a second region.
 Miyoshi, however, teaches wherein the backing material layer becomes thinner toward the side opposite to the arrangement surface of the plurality of ultrasonic oscillators in a second region (backing material width 701A in FIG. 18A implicitly becomes  thinner as the ultrasonic transducer array is an array of a convex type [0117]; the backing material implicitly has several regions, the front and the back of the convex surface of the transducer array implicitly form two regions that become thinner towards the side opposite to the ultrasonic oscillators). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention Hyuga, Tanaka, and Miyoshi, and Griffith by modifying the backing layer such that the backing material layer becomes thinner toward the side opposite to the arrangement surface of the plurality of ultrasonic oscillators in a second region, as taught by Miyoshi, in order to achieve having plural elements arranged on a curved surface having a desired curvature easily with high yield, as suggested by Miyoshi ([0120]).

Regarding claim 14,  the combined invention of Hyuga, Tanaka, and Miyoshi, and Griffith as modified above, teaches the claimed invention as discussed above. Hyuga further teaches a thickness from a surface abutting against the ultrasonic oscillator array exceeds 3 mm and is inside the side surface of the acoustic matching layer in the width direction thereof (The entire size of the backing material 1 is … 10 mm in thickness (in the Z-axis direction) [0051]; as the ultrasonic imaging probe consists of several layers, it is implicit that the thickness of the backing layer is in a region inside the side surface of the acoustic matching layer in the width direction thereof;  fig. 2 shows backing material 1 within the acoustic lens 5 and the acoustic matching layers 4a and 4b and insulating resin; Insulating resin [0043]).
The combined invention of Hyuga, Tanaka, and Miyoshi, and Griffith does not teach the backing material layer becomes thinner toward the side opposite to the arrangement surface of the plurality of ultrasonic oscillators in a second region.
 Miyoshi, however, teaches wherein the backing material layer becomes thinner toward the side opposite to the arrangement surface of the plurality of ultrasonic oscillators in a second region (backing material width 701A in FIG. 18A implicitly becomes  thinner as the ultrasonic transducer array is an array of a convex type [0117]; the backing material implicitly has several regions, the front and the back of the convex surface of the transducer array implicitly form two regions that become thinner towards the side opposite to the ultrasonic oscillators). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention Hyuga, Tanaka, and Miyoshi, and Griffith by modifying the backing layer such that the backing material layer becomes thinner toward the side opposite to the arrangement surface of the plurality of ultrasonic oscillators in a second region, as taught by Miyoshi, in order to achieve having plural elements arranged on a curved surface having a desired curvature easily with high yield, as suggested by Miyoshi ([0120]).

Claims 7-8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hyuga, Tanaka, Miyoshi, and Jung  as applied to claims 3 and 4 above, and further in view of Griffith et al (US 5115814 A, of record, hereinafter Griffith).

Regarding claim 7, the combined invention of Hyuga, Tanaka, Miyoshi, and Jung does not teach the ultrasonic oscillator unit, wherein the backing material layer becomes thinner toward the side opposite to the arrangement surface of the plurality of ultrasonic oscillators in a first region where a thickness from a surface abutting against the ultrasonic oscillator array is equal to or less than 3 mm and is outside a side surface of an acoustic matching layer in the width direction thereof.
Miyoshi, however, teaches an oscillator unit wherein the backing material layer becomes thinner toward the side opposite to the arrangement surface of the plurality of ultrasonic oscillators in a first region (backing material width 701A in FIG. 18A implicitly becomes  thinner as the ultrasonic transducer array is an array of a convex type; [0117]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Hyuga, Tanaka, and Miyoshi, and Jung by modifying the backing layer such that the backing material layer becomes thinner toward the side opposite to the arrangement surface of the plurality of ultrasonic oscillators in a first region, as taught by Miyoshi, in order to achieve having plural elements arranged on a curved surface having a desired curvature easily with high yield, as suggested by Miyoshi ([0120]). 
The combined invention of Hyuga, Tanaka, Miyoshi, and Jung still does not teach the backing material layer having a region where a thickness from a surface abutting against the ultrasonic oscillator array is equal to or less than 3 mm and is outside a side surface of an acoustic matching layer in the width direction thereof. Griffith, however teaches the backing material layer having a region where a thickness from a surface abutting against the ultrasonic oscillator array is equal to or less than 3 mm (transducer 44 also includes a backing layer 54 approximately 0.030 inch (0.762 mm) thick Col 8 lines 10-11)  and is outside a side surface of an acoustic matching layer in the width direction thereof (backing layers 52, 54 col 8 lines 14; as the ultrasonic imaging probe consists of several layers, it is implicit that the thickness of the backing layer is in a region outside the side surface of the acoustic matching layer in the width direction thereof).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified combined invention of Hyuga, Tanaka, Miyoshi, and Jung by the backing material layer having a region where a thickness from a surface abutting against the ultrasonic oscillator array is equal to or less than 3 mm and is outside a side surface of an acoustic matching layer in the width direction thereof, as taught by Griffith, in order to maximize the ultrasonic energy emitted by transducer towards the acoustic reflector, as suggested by Griffith (Col 8 lines 19-21). 

Regarding claim 8,  the combined invention of Hyuga, Tanaka, Miyoshi, and Jung does not teach the ultrasonic oscillator unit, wherein the backing material layer becomes thinner toward the side opposite to the arrangement surface of the plurality of ultrasonic oscillators in a first region where a thickness from a surface abutting against the ultrasonic oscillator array is equal to or less than 3 mm and is outside a side surface of the acoustic matching layer in the width direction thereof.
Miyoshi, however, teaches an oscillator unit wherein the backing material layer becomes thinner toward the side opposite to the arrangement surface of the plurality of ultrasonic oscillators in a first region (backing material width 701A in FIG. 18A implicitly becomes  thinner as the ultrasonic transducer array is an array of a convex type; [0117]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Hyuga, Tanaka, and Miyoshi, and Jung by modifying the backing layer such that the backing material layer becomes thinner toward the side opposite to the arrangement surface of the plurality of ultrasonic oscillators in a first region, as taught by Miyoshi, in order to achieve having plural elements arranged on a curved surface having a desired curvature easily with high yield, as suggested by Miyoshi ([0120]). 
The combined invention of Hyuga, Tanaka, Miyoshi, and Jung still does not teach the backing material layer having a region where a thickness from a surface abutting against the ultrasonic oscillator array is equal to or less than 3 mm and is outside a side surface of the acoustic matching layer in the width direction thereof. Griffith, however teaches the backing material layer having a region where a thickness from a surface abutting against the ultrasonic oscillator array is equal to or less than 3 mm (transducer 44 also includes a backing layer 54 approximately 0.030 inch (0.762 mm) thick Col 8 lines 10-11)  and is outside a side surface of the acoustic matching layer in the width direction thereof (backing layers 52, 54 col 8 lines 14; as the ultrasonic imaging probe consists of several layers, it is implicit that the thickness of the backing layer is in a region outside the side surface of the acoustic matching layer in the width direction thereof).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified combined invention of Hyuga, Tanaka, Miyoshi, and Jung by the backing material layer having a region where a thickness from a surface abutting against the ultrasonic oscillator array is equal to or less than 3 mm and is outside a side surface of the acoustic matching layer in the width direction thereof, as taught by Griffith, in order to maximize the ultrasonic energy emitted by transducer towards the acoustic reflector, as suggested by Griffith (Col 8 lines 19-21). 

Regarding claim 15,  the combined invention of Hyuga, Tanaka, and Miyoshi, Jung, and Griffith as modified above, teaches the claimed invention as discussed above. Hyuga further teaches a thickness from a surface abutting against the ultrasonic oscillator array exceeds 3 mm and is inside the side surface of the acoustic matching layer in the width direction thereof (The entire size of the backing material 1 is … 10 mm in thickness (in the Z-axis direction) [0051]; as the ultrasonic imaging probe consists of several layers, it is implicit that the thickness of the backing layer is in a region inside the side surface of the acoustic matching layer in the width direction thereof;  fig. 2 shows backing material 1 within the acoustic lens 5 and the acoustic matching layers 4a and 4b and insulating resin; Insulating resin [0043]).
The combined invention of Hyuga, Tanaka, and Miyoshi, Jung, and Griffith does not teach the backing material layer becomes thinner toward the side opposite to the arrangement surface of the plurality of ultrasonic oscillators in a second region.
 Miyoshi, however, teaches wherein the backing material layer becomes thinner toward the side opposite to the arrangement surface of the plurality of ultrasonic oscillators in a second region (backing material width 701A in FIG. 18A implicitly becomes  thinner as the ultrasonic transducer array is an array of a convex type [0117]; the backing material implicitly has several regions, the front and the back of the convex surface of the transducer array implicitly form two regions that become thinner towards the side opposite to the ultrasonic oscillators). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Hyuga, Tanaka, Miyoshi, Jung, and Griffith by modifying the backing layer such that the backing material layer becomes thinner toward the side opposite to the arrangement surface of the plurality of ultrasonic oscillators in a second region, as taught by Miyoshi, in order to achieve having plural elements arranged on a curved surface having a desired curvature easily with high yield, as suggested by Miyoshi ([0120]).

Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hyuga, Tanaka, and Miyoshi  as applied to claim 1 above, and further in view of  Nagano et al (US 20090234233 A1, hereinafter Nagano).

Regarding claim 18,   the combined invention of Hyuga, Tanaka, and Miyoshi does not teach the ultrasonic oscillator unit further comprising: a housing that surrounds a portion from a side surface of the backing material layer in the width direction thereof to the cable wiring part and a lower side of the backing material layer; and a filler layer that fills a gap between the backing material layer and the housing.
Nagano discloses "ULTRASONIC ENDOSCOPE" and is in applicant's field of endeavor of A61B/4488 and A61B/45. Nagano teaches a housing (exterior material 8 in FIG. 3; [0063]) that surrounds a portion from a surface of the backing material layer in the width direction (backing material 2 in FIG.3; [0050])  thereof to the cable wiring part (first signal line holding part 6 and second signal line holding part 7 in FIG. 3; [0060]) and a lower side of the backing material layer (backing material 2 in FIG.3; [0050])  ; and a filler layer that fills a gap between the backing material layer (backing material 2 in FIG.3; [0050]) and the housing (exterior material 8 in FIG. 3; [0063]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Hyuga, Tanaka, and Miyoshi by including a housing that surrounds a portion from a side surface of the backing material layer in the width direction thereof to the cable wiring part and a lower side of the backing material layer; and a filler layer that fills a gap between the backing material layer and the housing, as taught by Nangano, in order to improve the configuration of the cable wiring by fixing the cable wiring in place. 

Regarding claim 20, the combined invention of Hyuga, Tanaka, and Miyoshi does not teach the oscillator unit wherein the thermal conductivity of the filler layer 1s equal to or more than 1. 0 W/(m-K). Nangano, however, teaches wherein the thermal conductivity of the filler layer is equal to or more than 1. 0 W/(mK) (the ultrasonic transducers is filled with the highly heat conducting filler  [0017]; The highly heat conducting resin has a high coefficient of thermal conductivity of 2 W/mK or more [0065]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Hyuga, Tanaka, and Miyoshi by including the thermal conductivity of the filler layer 1s equal to or more than 1. 0 W/(m-K), as taught by Nangano, in order to improve heat release performance of the small-diameter endoscope and prevent excessive temperature rise due to heat generated from the ultrasonic transducers and/or the image pickup device, as suggested by Nangano ([0017]). 

Claim 19  is rejected under 35 U.S.C. 103 as being unpatentable over  Hyuga, Tanaka, and Miyoshi, and Nangano  as applied to claim 18 above, and further in view of Wang et al. (US 20160260885 A1,of record, hereinafter "Wang") and Aoki (US 20120253199 A1, of record).

	Regarding claim 19, the combined invention of Hyuga, Tanaka, and Miyoshi does not teach an oscillator unit wherein, an acoustic impedance of the filler layer is defined as Zp and an acoustic impedance of the backing material layer is defined as Zb, the unit of the acoustic impedance Zp and Zb being kg/m2s, wherein an acoustic impedance reflectivity Q of the filler layer and the backing material layer is 50% or less, Q = 100 * |Zp – Zb|/(Zp + Zb). 
Wang is considered analogous to the instant application as  “Ultrasonic transducer and manufacture method thereof” (title) is disclosed. Wang, teaches a oscillator unit, wherein,  an acoustic impedance of the filler layer is defined as Zp  (wherein Zp is the acoustic impedance of the piezo electric layer [0055]) and an acoustic impedance of the backing material layer is defined as Zb (effective acoustic impedance of this acoustic structure is defined as Zb), the unit of the acoustic impedance Zp and Zb being kg/m2s (it is known in the art  that the unit acoustic impedance is expressed in kg/m2s, therefore it is inherent that the unit of acoustic impedance is kg/m2s) , Q = 100 * |Zp – Zb|/(Zp + Zb) (equation in [0054], shown below; taking the square of root both sides and multiplying by 100 will convert to a percentage rather than having the acoustic impedance reflectivity represented by a coefficient). 

    PNG
    media_image1.png
    75
    190
    media_image1.png
    Greyscale


Aoki discloses “Ultrasonic probe and ultrasonic probe manufacturing method” (title). Aoki teaches an acoustic impedance reflectivity Q of the filler layer and the backing material layer is 50% or less (the difference between the acoustic impedances of the buffer layer 5 and the backing material 6 may be -20% or less or +20% or more, [0039]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Hyuga, Tanaka, Miyoshi, and Nangano by including an acoustic impedance of the filler layer is defined as Zp and an acoustic impedance of the backing material layer is defined as Zb, the unit of the acoustic impedance Zp and Zb being kg/m2s, Q = 100 * |Zp – Zb|/(Zp + Zb), as taught by Wang,  in order to improve the sensitivity of the transducer, as suggested by Wang ([0060]). 
It also would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of the combined invention of Hyuga, Tanaka, Miyoshi ,Nangano and Wang by  making the acoustic impedance reflectivity Q of the filler layer and the backing material layer is 50% or less, as taught by Aoki, in order to reduce an acoustic impedance mismatch between the piezoelectric transducer element and a living body, as suggested by Aoki ([0031]). 

Response to Arguments
Applicant’s arguments, see remarks, page 7, filed 09/20/2022, with respect to claim objections have been fully considered and are persuasive.  The claim objections of office action mailed 08/29/2022 has been withdrawn. 
Applicant’s arguments filed on 09/20/2022, with respect to 35 U.S.C. 103 rejections  have been fully considered but they are moot. 
Applicant’s argues on pages 9-11 that the previous rejection fails to address the newly added limitations to claim 1 related to the electrode part. This argument is moot in view of the new grounds of rejection necessitated by amendment which relies on Hyuga (US 20090062656 A1) and Tanaka (US 6461304 B1)  to disclose these limitations in the claim. Accordingly, this argument is moot. 
Applicant argument’s on page 11 are premised upon the assertion that amended claim 1 and dependent claims thereon are patentable,  and examiner respectfully disagrees due to the reasons noted above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NESHAT BASET whose telephone number is (571)272-5478. The examiner can normally be reached M-F 7:30-16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571)272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.B./Examiner, Art Unit 3793                                                                                                                                                                                                        
/AMELIE R DAVIS/Primary Examiner, Art Unit 3793